Exhibit 10.1

COMPENSATION INFORMATION FOR NON-EMPLOYEE DIRECTORS

Exelixis, Inc.

2010 Cash Compensation for Non-Employee Directors

 

Board of Directors

   Retainer Fee    $ 20,000    Additional Chair Retainer Fee    $ 30,000   
Regular Meeting Fee    $ 2,500    Special Meeting Fee*    $ 1,000

Audit Committee

   Retainer Fee    $ 6,000    Additional Chair Retainer Fee    $ 15,000   
Meeting Fee**    $ 1,000

Compensation Committee

   Retainer Fee    $ 5,000    Additional Chair Retainer Fee    $ 10,000   
Meeting Fee**    $ 1,000

Nominating & Corporate Governance Committee

   Retainer Fee    $ 5,000    Additional Chair Retainer Fee    $ 10,000   
Meeting Fee**    $ 1,000

Research & Development Committee

   Retainer Fee    $ 10,000    Additional Chair Retainer Fee    $ 10,000   
Meeting Fee**    $ 5,000

 

* Meeting at which minutes are generated.

** In-person meeting or teleconference at which minutes are generated.

Exelixis, Inc.

2010 Equity Compensation for Non-Employee Directors

 

Board of Directors

   Initial Option Grant*    Number of Options    25,000    Annual Option Grant
   Number of Options    15,000

 

* For new directors only.